Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Young Sun Kwon on 01/29/2021.
 During the interview, Applicant's representative agreed to the following:

In the claim
This listing of claims will replace all prior versions, and listings, of claims in the application:
1. (Currently Amended): A hybrid vehicle comprising:
an engine;
a motor generator; and
an electronic control unit configure to control the engine and the motor generator,
wherein, when an engine speed thereof is increased, the electronic control unit calculates an
engine torque by adding an engine inertia torque to a request engine torque and cause the engine

in response to the request engine torque, and the electronic control unit performs control so that a
torque assistance amount exerted by the motor generator is changeable while the engine speed is
increased, wherein the electronic control performs control so that the motor generator outputs a
torque in a positive direction which is a same as that of a torque output from the engine in a
period from when an engine speed increasing assistance starts to when the engine speed
increasing assistance ends by the motor generator while the engine speed increases, and
after the engine speed increasing assistance by the motor generator ends, the motor
generator outputs a torque in a negative direction which is opposite to that of the torque output
from the engine.

2. (Canceled) 

3. (Original): The hybrid vehicle according to claim 1, further comprising: a traveling mode switching unit configured to switch between a first traveling mode and a second traveling mode, wherein in the first traveling mode, the motor generator performs an engine speed increasing assistance to a predetermined engine speed, and in the second traveling mode, the motor generator performs the engine speed increasing assistance to an engine speed which is less than the predetermined engine speed.

4. (Original): The hybrid vehicle according to claim 1, wherein the engine is equipped with a supercharger.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 09/09/2020 (Pages 2 and 3 in particular).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DAGER/Primary Examiner, Art Unit 3663